DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment and comments submitted 11/8/2021.
Claims 1, and 9 -11 have been amended. Support for claim 1 is found in previous claim 2 and 8, and [0060],  Support for claim 11is found in previous claim 12 and  [0065], and figure 5, of the instant specification. Claims 9 and 10 amended for antecedent basis.
Claims 2, 8, and 12 have been cancelled.
Claims 1, 3-7, 9 -11, and 13-17  are currently pending.

Claim Rejections
The 35 U.S.C. § 112(b) rejection of claims 9, 10, and 14 is withdrawn based on amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9 -11, and 13-17  are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US2006/0246345A 1 ), in view of Murai et al. (JP2002093398A), and in further view of Rosenthal et al. (US8042264B2).

	As to claim 1 and 11, Yoon discloses a secondary battery module (as applied to claim 11) comprising: an electrode assembly formed by alternately stacking an electrode [Abstract] and a separator [0007] where the stacked electrode assembly forms the secondary battery; a battery case (case 200 [0007]) accommodating the electrode assembly within a cup part or the battery case [0006] Fig. 1;

    PNG
    media_image1.png
    503
    524
    media_image1.png
    Greyscale

(Yoon Fig. 1)
	a piezoelectric element disposed outside the cup part, the piezoelectric element being configured to receive a pressure when the battery case expands in volume, thereby supplying power to the piezoelectric element [0019] (Yoon states the piezoelectric sensor is mounted between unit cells, thus outside of the cup part as shown in figure 3); where the limitation of the piezoelectric element disposed outside the cup part is rnerely location preference.
It should be noted, it has been held that if a claimed invention reads on the prior art except with regard to the position of a component of a device, the invention is unpatentable if switching the position of the component would have not modified the operation of the device. 
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

	Yoon discloses a secondary battery but fails to teach a punching part.

	In the same field of endeavor, Murai discloses a secondary battery [0004-0006] and further teaches and a punching part (switching mechanism (IC 6) [00061(0012], motor (56) and with knife 56 [0017]) that has a sharp that extends toward a target location on the battery case, the punching part being configured to punc!1 a hole in the target location of the battery case when the power is applied to the piezoelectric element [0006-0009], Where when the piezoelectric device senses pressure it would provide overcharge detection (voltage) and initiate puncture via switching mechanism, a small motor, and knife 56 [0017] (forming the punching part).
	Murai further teaches the sharp end of the punching part is disposed at the center of a peripheral edge of the cup part of the battery case. (see ... the control IC 6 (part of the punching part) fixed in the gap between the outer casing 4 and the lithium battery [0012], as shown in Fig. 1 is in close contact with the sealing part). As applied to claim 11.

    PNG
    media_image2.png
    572
    1095
    media_image2.png
    Greyscale

(Murai, Figs. 1 and 4 annotated)
	The present invention is to provide a battery pack excellent in safety and sealing
reliability in which the pressure release device operates only when overcharge [0005]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to incorporate the puncture mechanism of Murai to prevent the battery from being punctured during heavy cycling but only during an overcharged condition, providing longer battery life use.
	Yoon is silent on the punching part being made from electroactive polymer (EAP) Murai discloses an actuator for the knife, motor (56), but does not teach the actuator is made of EAP.
	Reasonably pertinent to the problem solved, Rosenthal teaches, …Rolled electroactive polymer devices allow for compact electroactive polymer device designs. The rolled devices provide a potentially high electroactive polymer-to-structure weight ratio, and can be configured to actuate in many ways including linear axial extension/contraction [C2L38-42]…a rolled electroactive polymer device [C16L61-65]… polymer roll (202) is connected to an output shaft (208) that runs through the center of device (200) [C17L20-25]…Output shaft 208 may provide mechanical output for device 200 (or mechanical interface to external objects) [C17L26-27] see Figs. 3E-3G.

    PNG
    media_image3.png
    440
    585
    media_image3.png
    Greyscale

(Rosenthal, Figs. 3E-3G)
	Significant savings in weight and component count are an obvious benefit. An electromagnetic actuator or motor is heavy and becomes energy inefficient at small sizes and low speeds. In contrast, a rolled electroactive polymer is lighter, allows higher energy per weight, and better impedance matching to the environment.[C43L42-50]. 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to incorporate the rolled electroactive polymer device of Rosenthal to improve the manufacturing process, cost and product reliability.

	As to claim 3 and 13,  While modified Yoon provides the piezoelectric element [location], it is the examiners position that the rearrangement of the element would be obvious to one of ordinary skill in the art such that the element would be placed to provide appropriate sense readings. Where the piezoelectric element is attached to an outer surface or inner surface of the cup part. The placement of the piezoelectric element does not alter the function of the piezoelectric element responding to pressure. As such it should be noted, it has been held that if a claimed invention reads on the prior art except with regard to the position of a component of a device, the invention is unpatentable if switching the position of the component would have not modified the operation of the device. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
	 In this case, switching the positions of the piezoelectric element would not modify the operation of the device, which is to allow for pressure generated voltage.

	
	As to claim 4, Yoon discloses the piezoelectric element is attached to a central portion (see ... piezoelectric sensor is mounted at a position corresponding to the middle part of the battery [0031]) of the cup part (see ... the piezoelectric sensor may be mounted to an additional support ... The support may be a frame member used to assist the unit cells to be stacked [0032]) 
	The placement of the piezoelectric element does not alter the function of the piezoelectric element responding to pressure. As such it should be noted, it has been held that if a claimed invention reads on the prior art except with regard to the position of a component of a device, the invention is unpatentable if switching the position of the component would have not modified the operation of the device. 
	The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
	 In this case, switching the positions of the piezoelectric element would not modify the operation of the device, which is to allow for pressure generated voltage.

	As to claim 5, the piezoelectric element has a shape corresponding to a shape of a portion of the cup part. It should be noted, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). 

	As to claim 6, modified Yoon discloses, further comprising a conductive wire connected to the piezoelectric element [Abstract]( see. Fig. 3) and to another end of the punching part. (Where the conductive wires are connected to the punching part comprising battery management system acting as the switching mechanism, with rolled electroactive polymer device and knife 56 of Murai).

    PNG
    media_image4.png
    296
    489
    media_image4.png
    Greyscale

(Yoon, Fig. 3)
	As to claim 7 and 15, Murai discloses a secondary battery , and teaches the pressure-releasing device [Abstract]  and further discloses a concave portion 51 is formed substantially in the center of the inner surface of the cover 42 [0012]. This concave portions houses the punching part and target location. 
	The present invention is to provide a battery pack excellent in safety and sealing reliability in which the pressure release device operates only when overcharge [0005]. 

	As to claim 9, Yoon discloses a secondary battery but fails to teach another end of the punching part is disposed at a vertex of the battery case. 
	Murai discloses a secondary battery and further teaches wherein another end of 
the punching part is disposed at a vertex of the battery case (see Figs. 1 and 4 above). 
The present invention is to provide a battery pack excellent in safety and sealing reliability in which the pressure release device operates only when overcharge [0005]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to incorporate the puncture mechanism of Murai to prevent the battery from being punctured during heavy cycling but only during an overcharged condition, providing longer battery life use.
	
	As to claim 10, Yoon discloses a secondary battery but fails to teach the punching part is in close contact with a portion of the sealing part extending along a peripheral edge of the secondary battery. 
	Murai discloses a secondary battery and further teaches (see ... the control IC 6 (part of the punching part) fixed in the gap between the outer casing 4 and the lithium battery [0012], as shown in Fig. 1 is in close contact with the sealing part and at a peripheral edge).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to incorporate the puncture mechanism of Murai to prevent the battery from being punctured during heavy cycling but only during an overcharged condition, providing longer battery life use.

	As to claim 14, Yoon discloses a secondary battery but fails to teach t the punching part is in close contact with an inner edge of the housing.
	Murai discloses a secondary battery and further teaches (see ... the control IC 6 (part of the punching part) fixed in the gap between the outer casing 4 and the lithium battery [0012], as shown in Fig. 1 is in close contact with the sealing part and inner edge of housing).

    PNG
    media_image5.png
    348
    585
    media_image5.png
    Greyscale

(Murai, Fig. 1 annotated)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to incorporate the puncture mechanism of Murai to prevent the battery from being punctured during heavy cycling but only during an overcharged condition, providing longer battery life use.

Claims 16 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US2006/0246345A 1 ), in view of Murai et al. (JP2002093398A), in view of Rosenthal et al. (US8042264B2), and in further view of Zeng et al. (US20190020018A1).


	As to claim 16 and 17, modified Yoon discloses the battery module but does not explicitly discloses multiple modules of a battery pack, however it is well known in the arts to an ordinary artisan that using multiple modules to form a battery pack to achieve higher capacities. Furthermore it is also known power mobile devices, not to exclude electric vehicles with battery packs. Applied to claim 17.
	In the same field of endeavor Zeng discloses a lithium ion battery and module, and further teaches, a lithium ion battery cell or module is provided. A plurality of the lithium ion battery modules may be incorporated into a battery pack. The battery pack may be used with a powertrain [0002]. Multiple modules may be assembled and operatively connected to form a battery pack, such as may be used in a hybrid or electric vehicle [0020].
	A battery pack 82 is formed from multiple units of the battery modules 10, in various combinations of series and parallel connections, can be utilized by lithium metal batteries (e.g., Li—S batteries) and lithium-ion batteries, and lend numerous advantageous to thereto, including improved (i.e., more uniform) current distribution allowing fast charge and discharge, increased thermal dissipation, reduced resistance, and reduced or eliminated lithium plating, among others.[0061].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to incorporate the battery pack of Zeng to improve the battery cycle characteristics.
	It should be noted that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728